Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 18, 2021 has been entered.  Claims 1, 4-9, and 12 remain pending in the application.  Applicant’s amendments to the Specification, Drawing, and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed December 18, 2020.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Following the applicant’s amendments to the claims, the best available art is taught by Keightly, US 2005/0172685.  Keightly’s invention details an electronic deadbolt lock arrangement similar to the applicant’s invention.  While Keightly’s lock arrangement has a gearwheel system, the motor isn’t connected to the gearwheel system through a swingable bridge.  Combining this art with Morita’s, US 4573723, swing levers would allow one of reasonable skill in the art to come to this conclusion, however the novelty of the gearwheel system disconnectable from the motor thus breaking the motor torque connection would be improper hindsight.  
In addition, claim 1 further details an electronic decoder measuring angular movement of the gearwheel system and connecting/disconnecting the motor from the gearwheel system through the swinging bridge.  While similar art is taught by Spurr, US 2005/0127685, the vehicle management system is not functionally connected to the gearwheel system nor configured for reversing the motor as is the applicant’s invention. Combining this to the known art of Keightly .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675